Order so far as appealed from modified by striking therefrom the following: “ Ordered, that the Comptroller of the City of New York be, and he hereby is, directed to pay over to the Emigrant Industrial Savings Bank, out of said award, the sum of $27,300.00, with interest thereon from August 9th, 1929, at the rate of 5J% per annum to the date of payment affecting Damage Parcel No. 258 in this proceeding, upon execution and delivery to the Comptroller of the City of New York of a satisfaction of the mortgage of the said Emigrant Industrial Savings Bank affecting said premises, together with the original mortgage;” and inserting in lieu thereof the following: “ Ordered, that the Comptroller of the City of New York be, and he hereby is, directed to pay over to the Emigrant Industrial Savings Bank, out of said award, the sum of $27,300.00, with interest thereon from August 9th, 1929, at the rate of 6% per annum to the date of payment affecting Damage Parcel No. 258 in this proceeding, upon execution and delivery to the Comptroller of the City of New York of a satisfaction of the mortgage of the said Emigrant Industrial Savings Bank affecting said premises, together with the original mortgage;” and as so modified affirmed. No opinion. Settle order on notice. Present — Finch, P. J., Merrell, Martin, O’Malley and Glen-non, JJ.,